*777Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 5, 2003, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left his employment without good cause. The record establishes that claimant was employed as a substitute teacher on a long-term assignment. He indicated a preference for teaching certain subjects, but was employed as a “floater” and was assigned where needed. Although claimant was initially told that he could show a movie in classes in which he was not comfortable teaching or for which there was no lesson plan, this policy changed. After a difficult day, claimant informed the head of substitute teachers that he was “not doing this anymore” and claimant’s name was removed from the list of substitute teachers. We find no reason to disturb the Board’s decision inasmuch as continuing work was available to claimant and his dissatisfaction with his assignments does not constitute good cause for leaving employment (see Matter of Zalinka [Commissioner of Labor], 290 AD2d 629, 630 [2002]; Matter of Rind [Commissioner of Labor], 273 AD2d 665 [2000]). Furthermore, inasmuch as claimant cited “lack of work” on his application for unemployment insurance benefits, we find no reason to disturb the Board’s finding that claimant made a willful false statement to obtain benefits (see Matter of Fradys [Commissioner of Labor], 308 AD2d 672, 673 [2003]).
Cardona, P.J., Crew III, Carpinello, Mugglin and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.